Citation Nr: 0934105	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 14, 1982, rating decision which denied the Veteran's 
claim of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied the CUE claim on appeal.  


FINDINGS OF FACT

1.  In a December 1982 rating decision, the RO denied 
entitlement to service connection for PTSD.  The Veteran did 
not appeal that decision, and it became final.

2.  The December 1982 rating decision, which denied service 
connection for PTSD, was reasonably supported by the evidence 
then of record; it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied; and the appellant has failed to 
allege any kind of error of fact or law in that decision 
which, when called to the attention of later reviewers, 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.


CONCLUSIONS OF LAW

1.  The December 14, 1982, rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  The December 1982 rating decision which denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that The Veterans Claims 
Assistance Act of 2000 (VCAA) enhanced VA's duty to notify 
and assist claimants in substantiating their claims for VA 
benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.326(a) (2009).

However, the VCAA and its implementing regulations are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in CUE claims because "there is nothing further 
that could be developed").  As noted in Livesay, CUE claims 
are not conventional appeals but instead are requests for 
revision of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A person alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, at 178-179.  Moreover, 
one alleging CUE has the burden of establishing such error on 
the basis of the evidence of record at the time of the 
challenged decision.  Id.

As to the pending appeal, in a rating decision dated December 
1982, the RO denied entitlement to service connection for 
PTSD.  The record reflects that the Veteran was notified of 
that decision in January 1983, and he submitted a notice of 
disagreement as to the determination.  Thereafter, the RO 
sent the Veteran a Statement of the Case, dated February 
1984, which informed him that, in order to perfect his 
appeal, he needed to submit a substantive appeal within 60 
days.  There is no indication that the Veteran submitted a 
substantive appeal via VA Form 9 or any other written 
statement.  Therefore, he did not perfect his appeal, and the 
December 1982 decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  The 
Veteran contends that CUE was committed in the RO's December 
1982 rating decision, which denied service connection for 
post traumatic stress neurosis, now known as posttraumatic 
stress disorder (PTSD).  

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision.  Where CUE 
is found in a prior RO decision, the prior decision will be 
reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, or fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, mush not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and or a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, VA's breach 
of its duty to assist cannot form the basis for a claim of 
CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  

In the December 1982 rating decision, the RO denied service 
connection for PTSD.  Review of the rating decision reveals 
that the RO denied service connection on the basis that PTSD 
was not shown by the evidence of record.  The RO noted that 
the examiner who conducted the September 1982 VA examination 
indicated that posttraumatic stress was not found.  

The evidence then of record in 1982 included the Veteran's 
service treatment records, a September 1982 Social Survey, 
and a September 1982 VA examination report.  Review of the 
service treatment records reveals no complaints, treatment, 
or findings related to an anxiety disorder.  The September 
1982 Social Survey was completed by D.B., M.S.W., who 
interviewed the Veteran, his wife, and his mother.  D.B. 
noted the Veteran had been shot in the neck during combat, 
had several other close calls during service, and still had 
difficulty talking about his experiences there.  D.B. 
reported the Veteran had PTSD, as defined by the American 
Psychiatric Association (APA) Diagnostic and Statistical 
Manual for Mental Disorders, 3rd ed. (DSM-III).  

The September 1982 VA examination report reflects that the 
Veteran indicated his memories of Vietnam were good.  The 
examiner noted that, in his discussion with the Veteran, he 
could find nothing that was traumatic to him, except for 
having been wounded in the neck, but the examiner noted the 
Veteran discussed the neck injury very little.  The examiner 
reported that the Veteran showed signs of posttraumatic 
stress syndrome (PTSD), including feeling that his life was 
unrewarding, being irritable, depressed, and showing impaired 
function; however, the examiner stated that the problem with 
that diagnosis is that he did not see any source of a 
significant traumatic episode during service.  The examiner 
noted that the neck wound the Veteran incurred during service 
was the closest event but it seemed the Veteran had dealt 
with it and its long and slow recovery.  The examiner also 
stated that he did not see good evidence of a traumatic event 
that was showing itself in various ways in his present life.  

Review of the examination report reveals the examiner who 
conducted the examination, Dr. M.M., did not provide a final 
diagnosis after providing a discussion of the Veteran's 
symptoms.  Instead, another physician, Dr. G., added a 
handwritten notation that the final diagnosis was a character 
disorder with impulsive personality and dependent 
personality.  PTSD was not found.  

Applying the law to the facts of this case, the Board finds 
that review of the evidence of record available at the time 
of the December 1982 rating decision does not reflect that 
the RO committed CUE when it denied service connection for 
PTSD.  As noted, the RO determined that posttraumatic 
neurosis was not shown by the evidence of record.  Evidence 
then of record supported that point of view, even if other 
reasonable adjudicators might have viewed the evidence 
otherwise.  Indeed, the evidence then of record shows that a 
physician examined the Veteran and found no evidence of a 
traumatic event showing itself in various ways in his present 
life, whereas a social worker interviewed the Veteran and 
some of his family members and determined the Veteran had 
PTSD.  It appears the RO evaluated and weighed the evidence 
and ultimately determined the September 1982 VA examination 
was the most probative evidence of record as to the Veteran's 
diagnosis.  

A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995); see also 38 C.F.R. § 20.1403(d)(3).  
There is no indication in the record that the facts as known 
at the time of the December 1982 were not before the 
adjudicators, and the Veteran has made no such allegation.  
Further, there is no indication that the regulatory 
provisions existing at the time of the rating decision were 
misapplied.  

In this regard, the Veteran, through his representative, has 
argued that the diagnosis rendered by the VA examiner was not 
based upon the DSM, and the RO should have returned the 
examination for clarification about whether the Veteran met 
the DSM criteria.  

The regulations currently in effect have a provision which 
provides the criteria needed to establish service connection 
for PTSD.  See 38 C.F.R. § 3.304(f) (2009); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The regulation, in pertinent 
part, provides that, in order for service connection to be 
awarded for PTSD, there must be a diagnosis in accordance 
with section 4.125.  The regulation cited, 38 C.F.R. 
§ 4.125(a), refers to the current edition of the DSM as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  


The regulations in effect at the time of the December 1983 
rating decision did not contain a provision that provided the 
criteria needed to establish service connection for PTSD.  
See 38 C.F.R. Section 3 (1983).  However, 38 C.F.R. § 4.126 
(1983) provided that, in order to substantiate a diagnosis of 
a mental disorder, the disorder will be diagnosed in 
accordance with the APA manual, i.e., the DSM.  The 
regulation further provided that a diagnosis not in accord 
with this manual is not acceptable for rating purposes and 
would be returned through channels to the examiner.  See 
38 C.F.R. § 4.126 (1983).  See also VA Circular 10-87-52.  
The version of the DSM in effect at the time of the December 
1983 rating decision was the third version of the DSM, which 
was published in 1980.  The DSM-III then provided that a 
valid diagnosis of PTSD required the existence of a 
recognizable stressor, reexperiencing of the trauma, numbing 
of responsiveness to or reduced involvement with the external 
world, and at least two specific symptoms that were not 
present before the trauma.  See DSM-III, at 236-38.

The Board has considered the Veteran's assertion that the 
diagnosis rendered by the examiner who conducted the 
September 1983 VA examination did not conform to the DSM; 
however, there is no indication that the September 1983 VA 
examiner did not provide his diagnosis in accordance with the 
DSM-III.  As noted, the examiner noted the Veteran's 
potential stressor, which was a combat wound in Vietnam, 
although it appeared to the examiner that he had dealt with 
that stressor, and the examiner also noted there was no good 
evidence of a traumatic event currently manifesting itself in 
the Veteran's daily life.  Those notations were based upon 
the examiner's examination of the Veteran, and they refer 
directly to the diagnostic criteria for PTSD delineated in 
the DSM-III.  Therefore, the Veteran's argument that the 
diagnosis provided by the examiner who conducted the 
September 1983 VA examination was inadequate is without 
merit.  In any event, see Caffrey v. Brown, supra, holding 
that an incomplete record is not an incorrect record; see 
also 38 C.F.R. § 20.1403(d), providing in pertinent part that 
a new medical diagnosis which "corrects" an earlier 
diagnosis considered in a prior Board decision does not 
implicate CUE in the prior decision.

In addition, the RO determined that the September 1982 VA 
examination was competent and probative evidence as to the 
Veteran's diagnosis.  The findings reported in the VA 
examination report provided support for that point, and 
appear to be sufficient to support a diagnosis of PTSD 
consistent with the DSM-III.  Even if other adjudicators 
might have viewed the evidence differently, there was 
sufficient evidence of record to support a finding that the 
September 1982 VA examination was conducted in accordance 
with the regulatory provisions.  As noted above, 
disagreements as to how the facts in a case are evaluated and 
weighed will not suffice to support a CUE claim.  Therefore, 
it cannot be said that the December 1982 rating decision was 
undebatably erroneous in finding no evidence of PTSD.  

The Board notes the Veteran has submitted numerous lay and 
medical statements which purport to discount the probative 
value of the September 1982 VA examination report.  See March 
2008 statement from Dr. M.H.B.  While this evidence is 
considered competent at the present time, it did not exist in 
1982, and only the evidence of record at the time of the 
challenged VA decision can be considered in a CUE claim.  
Livesay v. Principi, supra.  

Therefore, because the December 1982 rating decision was 
supported by the evidence of record as analyzed under the law 
in effect at the time, that rating decision, which denied 
service connection for PTSD, was within the bounds of sound 
judgmental discretion.  Under those circumstances, the Board 
finds that the December 1982 rating decision was not a 
product of CUE.  


ORDER

The December 1982 rating decision denying service connection 
for PTSD does not contain clear and unmistakable error.  The 
appeal is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


